Name: DECISION of 15 February and 3 May 1994 on official holidays of the EFTA Court in 1994
 Type: Decision
 Subject Matter: nan
 Date Published: 1994-10-27

 Avis juridique important|E1994J1027(03)DECISION of 15 February and 3 May 1994 on official holidays of the EFTA Court in 1994 Official Journal L 278 , 27/10/1994 P. 0026 - 0026DECISION of 15 February and 3 May 1994 on official holidays of the EFTA Court in 1994 THE EFTA COURT,Having regard to Article 24 (3) of the Rules of Procedure, which requires the Court to observe the official holidays of the place where is has its seat,Having regard to Article 76 (2) of the Rules of Procedure, which requires the Court to draw up a list of official holidays and to publish it in the EEA section of and the EEA Supplement to the Official Journal of the European Communities,DECIDES:The following days in 1994 will be observed as official holidays during which the Court will be closed:>TABLE>